     Case 2:19-cr-00133-WKW-SRW Document 57 Filed 04/06/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
       v.                                   ) CASE NO. 2:19-CR-133-WKW
                                            )             [WO]
LEADAM KELLY                                )

                                     ORDER

      Before the court is Defendant LeAdam Kelly’s pro se motion for

compassionate release (Doc. # 49), in which Mr. Kelly seeks to modify an imposed

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government

has responded in opposition. (Doc. # 54.)

      Mr. Kelly was convicted based on his guilty plea to one count of possession

with intent to distribute 28 grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1). As a result of his conviction, Mr. Kelly was sentenced to 60 months’

imprisonment. (Doc. # 52.) Mr. Kelly’s projected release date is June 3, 2023. See

https://www.bop. gov/inmateloc/ (last visited Apr. 1, 2021).

      Based upon a thorough review of the record, Mr. Kelly has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18

U.S.C. § 3582(c)(1)(A). He also has not demonstrated that the medical staff at his

designated federal correctional institution is unable to provide him adequate medical

care for his health conditions. See 18 U.S.C. § 3553(a)(2)(D); see also United States
     Case 2:19-cr-00133-WKW-SRW Document 57 Filed 04/06/21 Page 2 of 2




v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4,

2020) (denying an inmate’s motion for compassionate release in part based on the

absence of evidence “that the prison is unable to meet [the inmate’s] medical needs”

(citing § 3553(a)(2)(D))). Furthermore, the balancing of the § 3553(a) factors does

not favor release.

      Accordingly, it is ORDERED that Mr. Kelly’s motion for compassionate

release (Doc. # 49) is DENIED.

      It is further ORDERED that Mr. Kelly’s motion for appointment of counsel

(Doc. # 49) is DENIED.

      DONE this 6th day of April, 2021.

                                           /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                          2
